Opinion issued August 4, 2022




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-21-00434-CV
                             ———————————
    IN RE CONSUELO KIGHT AND ANDREW RYAN KIGHT A/K/A RYAN
                         KIGHT, Relators


             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       Relators, Consuelo Kight and Andrew Ryan Kight, also known as Ryan Kight,

filed a petition for a writ of mandamus challenging the trial court’s “decision to

retain jurisdiction over this case despite being deprived of subject-matter jurisdiction

by the ecclesiastical abstention doctrine.”1



1
       The underlying case is Kenneth Smith as Trustee of Park Temple Baptist Church v.
       Consuelo Kight and Andrew Ryan Kight a/k/a Ryan Kight, Cause No. 2020-15441,
      In connection with their petition for writ of mandamus, relators filed a motion

to stay the trial setting of the underlying litigation pending resolution of their petition

for writ of mandamus. On August 12, 2021 we granted relators’ motion to stay.

      We lift the stay imposed by our August 12, 2021 order and deny relators’

petition for writ of mandamus. Any pending motions are dismissed as moot.

                                    PER CURIAM
Panel consists of Justices Landau, Guerra, and Farris.




      in the 80th District Court of Harris County, Texas, the Honorable Jeralynn Manor
      presiding.

                                            2